Appellee has filed a motion to strike out the brief of appellant, for the reason that it does not comply with the rules in reference to preparation of a brief in this court. As this motion is sustained, we take this occasion to say that this brief ought to he stricken out for the reason that it is single spaced and typewritten so dimly that it can scarcely be read. This is not the first brief, by any means, so written that has been filed in this court. Our patience in this regard has been exhausted. If the practice does not cease, we will in the future strike out such briefs on our own motion.
Motion granted.